COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       NOTICE OF ORDER ON MOTION


Cause number:               01-11-00439-CV
Style:                      In the Matter of C.L.S.


Date motion filed*:         February 1, 2013
Type of motion:             Request for permission to file motion for en banc reconsideration
Party filing motion:        Appellee
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                   If document is to be filed, document due:

                    The Clerk is instructed to file the document as of the date of this order
                    Absent extraordinary circumstances, the Court will not grant additional motions to extend
                     time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Sherry Radack
                   Acting individually            Acting for the Court

                   Panel consists of .

Date: February 6, 2013



*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).